UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6191



JOHNNY R. HUFF,

                                              Plaintiff - Appellant,

          versus


C. D. LARSEN, Warden, Lunenburg Correctional
Center; ICC BOARD AND SECURITY; ASSISTANT WAR-
DEN WALLACE; GARY GRAHAM, Operations Officer;
DAVID GRAHAM, Assistant Operations Officer;
COUNSELOR WILLIAMS; ASSISTANT WARDEN WALLACE;
SECURITY LIEUTENANT MARTIN; CORRECTIONAL OFFI-
CER HAMON; CORRECTIONAL OFFICER WOODSON; COR-
RECTIONAL OFFICER FERGUSON; CORRECTIONAL OF-
FICER FORD; CORRECTIONAL OFFICER THORTON;
CORRECTIONAL OFFICER BOISE; NURSE BLACK,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-99-1754-2)


Submitted:   May 31, 2001                     Decided:   June 8, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny R. Huff, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Johnny R. Huff appeals the district court’s order denying re-

lief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.      We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. See Huff v. Larsen, No. CA-99-1754-2 (E.D. Va.

Jan. 16, 2001). Huff’s pending motions for release from isolation,

for an injunction, to overturn a determination of the Department of

Corrections, and for prospective injunctive relief are denied.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2